Exhibit 10.40 First Amendment to the Temple-Inland Inc. 2010 Incentive Plan WHEREAS, Temple-Inland Inc. (the “Company”) maintains the Temple-Inland Inc. 2010 Incentive Plan (the “Plan”); and WHEREAS, the Board of Directors of the Company (the “Board”) has authority to amend the Plan; NOW, THEREFORE, the Plan is hereby amended by adding a new Section 23 as follows: 23. Restriction Period for Full Value Awards.Notwithstanding any other provision in the Plan to the contrary, time-vested Full Value Awards granted under the Plan shall have a minimum vesting period of not less than three (3) years and performance-based Full Value Awards granted under the Plan shall have a minimum vesting period of not less than one (1) year; provided, however, that nothing in this Section 23 shall prohibit or restrict such Awards from providing for accelerated vesting in the event of death, disability, involuntary separation from service, or a Change in Control. IN WITNESS WHEREOF, Temple-Inland Inc. has caused this First Amendment to the Temple-Inland Inc. 2010 Incentive Plan to be adopted as of this 7th day of May 2010. TEMPLE-INLAND INC. By: /s/ Leslie K. O’Neal Name: Leslie K. O’Neal Title: Senior Vice President and Secretary
